

115 HR 6025 IH: Law Enforcement Protection Act
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6025IN THE HOUSE OF REPRESENTATIVESJune 6, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo enhance the Bulletproof Vest Partnership Program to assist law enforcement agencies in
			 protecting law enforcement officers.
	
 1.Short titleThis Act may be cited as the Law Enforcement Protection Act. 2.Improvements to the Bulletproof Vest Partnership Program (a)Uses of fundsSection 2501(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531(b)) is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;
 (2)in the matter preceding subparagraph (A), as so redesignated, by striking Grants awarded under this section and inserting the following:  (1)In generalExcept as provided in paragraph (2), grants awarded under this part; 
 (3)in paragraph (1)(B), as so redesignated, by inserting subject to paragraph (2), before used for; and (4)by adding at the end the following:
					
 (2)Type III body armor grantsA type III body armor grant shall be— (A)distributed in accordance with paragraph (1)(A); and
 (B)used for the purchase of body armor that meets the standards for type III body armor, as determined by the National Institute of Justice, in an amount that is proportionate to the number of sworn law enforcement officers employed by the grantee on the date of the application submitted by the grantee under section 2502.. 
 (b)Minimum amountSection 2501(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531(d)) is amended by striking Unless and inserting With respect to grants awarded under this part that are not type III body armor grants, unless.
 (c)Maximum amountSection 2501(e) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531(e)) is amended by striking A qualifying and inserting With respect to grants awarded under this part that are not type III body armor grants, a qualifying.
 (d)Matching fundsSection 2501(f) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531(f)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking The portion and inserting Except as otherwise provided in this subsection, the portion; and (2)by adding at the end the following:
					
 (5)Type III body armor grantsA type III body armor grant shall not be subject to the matching requirement under paragraph (1).. (e)Expiration of appropriated fundsSection 2501(h) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531(h)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)DefinitionIn this subsection, the term appropriated funds—
 (A)means any amount appropriated for any of fiscal years 2016 through 2023; and (B)does not include any amount appropriated to the Bulletproof Vest Partnership Program Type III Body Armor Fund.;
 (2)in paragraph (2)— (A)by striking 2022 and inserting 2025; and
 (B)by striking 2023 and inserting 2026; and (3)by adding at the end the following:
					
 (3)Funds appropriated to the Bulletproof Vest Partnership Program Type III Body Armor FundAll funds that are appropriated to the Bulletproof Vest Partnership Program Type III Body Armor Fund shall remain available until expended..
 (f)Bulletproof Vest Partnership Program Type III Body Armor FundSection 2501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531) is amended by adding at the end the following:
				
					(i)Bulletproof Vest Partnership Program Type III Body Armor Fund
 (1)EstablishmentThere is established in the Treasury a fund to be known as the Bulletproof Vest Partnership Program Type III Body Armor Fund. (2)Use of fundsThe Attorney General may, without further appropriation, use amounts in the Bulletproof Vest Partnership Program Type III Body Armor Fund to award type III body armor grants under this part..
 (g)DefinitionsSection 2503 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10533) is amended—
 (1)in paragraph (4), by striking the semicolon and inserting a period; (2)in paragraph (5), by striking and at the end;
 (3)in paragraph (6), by striking the period and inserting a semicolon; (4)by redesignating paragraph (4) as paragraph (9) and moving paragraph (9), as so redesignated, to follow paragraph (6);
 (5)by inserting after paragraph (6) the following:  (7)the term sworn law enforcement officer means a law enforcement officer who is formally authorized to make arrests while acting within the scope of explicit legal authority;
 (8)the term type III body armor grant means a grant that is— (A)awarded under this part using funds from the Bulletproof Vest Partnership Program Type III Body Armor Fund; and
 (B)to be used in accordance with section 2501(b)(2); and; (6)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;
 (7)by redesignating paragraph (3) as paragraph (6) and moving paragraph (6), as so redesignated, to follow paragraph (5), as so redesignated; and
 (8)by inserting after paragraph (2) the following:  (3)the term Bulletproof Vest Partnership Program Type III Body Armor Fund means the fund established under section 2501(i);. 
 (h)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended—
 (1)in paragraph (23), by striking $25,000,000 for each of fiscal years 2016 through 2020 and inserting $50,000,000 for each of fiscal years 2019 through 2023, of which $3,000,000 shall be made available each fiscal year to the National Institute of Standards and Technology for research and development of body armor, as defined in section 2503 of that part.; and
 (2)by adding at the end the following:  (28)There is authorized to be appropriated to the Bulletproof Vest Partnership Program Type III Body Armor Fund established under section 2501(i) of part Y $1,100,000,000..
				